          Case 1-20-42826-nhl           Doc 69     Filed 04/19/21       Entered 04/19/21 15:27:42


                R O B I N S O N B R O G L E I N W A N D G R E E N E G E N O V E S E & G L U C K P.C.
                                               875 THIRD AVENUE
                                         NEW YORK, NEW YORK 10022

                                                    (212) 603-6300


                                                                                                     Fred B. Ringel
                                                  FAX (212) 956-2164                                (212) 603-6301
                                                                                              fbr@robinsonbrog.com


                                                 April 19, 2021

            Via Email
            The Honorable Nancy Hershey Lord
            United States Bankruptcy Judge
            United States Bankruptcy Court
            271-C Cadman Plaza East
            Brooklyn, NY 11201-1800

            RE:      In re Admiral Property Group LLC, Case No. 20-42826 (NHL)

            Dear Judge Lord:

       I am writing to the Court to request a conference regarding the following circumstances
regarding our continuation as counsel to the Debtor’s estate.

        On April 16, 2021, I received an email from Peter Evangelista, the sole member of the
Debtor, advising me that he had decided to terminate Robinson Brog as Admiral’s counsel and
directing me to withdraw Debtor’s motion to approve bidding procedures for a sale under the
plan as well as to withdraw the Debtor’s Disclosure Statement and Plan of Liquidation. No
alternative to the sale was offered or disclosed. At approximately the same time, The Kantrow
Law Group filed a notice of appearance in this case on behalf of the Debtor, although such firm
has never been authorized to represent the Debtor. These actions were taken after we learned in
early April that Mr. Evangelists had relieved the entity who had been managing the Debtor since
July 2020, GCRE Realty Advisors LLC. A hearing on the bidding procedures motion and for
approval of the Disclosure Statement is scheduled for April 27, 2021.

        There has been a substantial amount of work undertaken in connection with the Debtor’s
efforts to sell the property owned by the Debtor and the decision to throw out the sale, which was
accompanied by a 20% cash deposit after months of marketing the property, with no disclosed
alternative or explanation as to what was deficient with the sale, seems, at best rash, at worse
misinformed. The Debtor’s broker, Rosewood Realty Group, had over 200 expressions of
interest in response to its marketing campaign and walked through the property with 22 different
groups. The stalking horse bid for $2,150,000 plus payment of a $129,000 buyer’s premium is by
far the highest and best offer received to date.

               There is no question that jettisoning the sale will irreparably damage the
relationship between the senior secured creditor and the Debtor’s estate. The senior lender
waived its right to seek stay relief against the Debtor, a single asset real estate debtor, and
extended the time before it could seek stay relief from October 2020 to May 2021 solely to
{01099016.DOC;2 }
       Case 1-20-42826-nhl        Doc 69      Filed 04/19/21     Entered 04/19/21 15:27:42




permit the Debtor to effectuate a sale. Although on the cusp of completing the sale and
confirming the plan, the refusal to pursue the plan and sale will dramatically delay at best and
eliminate, at worst, the secured creditor’s ability to get paid quickly. Their concessions and
waiver of rights will have been for nothing. Failing to proceed with the sale cannot bode well for
the relationship moving forward.

               We believe that confirming the Plan and consummating the sale to the stalking
horse bidder or a higher or better offeror is we believe, in the estate's best interests. The sale will
allow the Debtor to maximize the return to creditors. Under the Plan, the secured creditor gets
paid an acceptable distribution; administrative creditors get paid in full and unsecured creditors
share in a modest fund of money. We believe the sale is in the best interest of the estate and
maximizes value to creditors.

               From the Debtor’s perspective jettisoning the sale does not appear consistent with
the fiduciary duties to the estate We do not think sabotaging the sale is appropriate in this case
after months of marketing effort.

                It undoubtedly would have been much easier for my firm to walk away from this
situation and withdraw from this case. But when this firm was retained as counsel to the Debtor’s
estate, it was implicit that this firm would fight for the best result for the Debtor’s estate in this
case. We represent the estate, not Mr. Evangelista’s interests, as the Debtor’s equity security
holder. Allowing the sale to be undermined without any explanation or disclosed alternative is
antithetical to what we perceive as our duties to the Debtor’s estate. Accordingly, we request a
conference with the Court to determine the best direction for the Debtor’s estate under the
circumstances.

                                                        Respectfully submitted,

                                                        /s/ Fred B. Ringel

                                                        Fred B. Ringel

Cc:      Peter Evangelists
         Fred Kantrow
         Dan Zinman
         Nazar Khodorovsky
         Greg Corbin




{01099016.DOC;2 }
